Title: Pierre Samuel Du Pont de Nemours to Thomas Jefferson, 5 September 1811
From: Du Pont de Nemours, Pierre Samuel
To: Jefferson, Thomas


          
                     Mon respectable Ami, 
                      
                        5 Septembre 1811.
          
		  
		  
		  
		  
		  
		  J’envoie en Amérique trois bons Précurseurs, ma Belle Fille Madame de Pusy que vous y avez déja vue; Sa Fille très aimable qui a eu l’honneur de diner chez vous à Washington quand elle êtait encore enfant, et qui ne dément point ce qu’elle promettait alors; et enfin Maurice de Pusy qui n’avait que trois mois la premiere fois qu’il S’est embarqué pour les Etats-Unis, et qui est devenu l’espérance de cette branche de ma Famille.—Il a eu un commencement d’instruction dans le meilleur de nos Lycées, y êtait toujours parmi les premiers de Sa Classe, et y a
				obtenu plusieurs Prix. J’espere qu’il ne fera pas moins bien dans le College Américain où il sera  placé; et je vous Serai bien obligé d’indiquer à Sa Mere auquel elle devra donner la préférence.
          Ce n’est point Sans regret que je vois qu’on n’a pas encore beaucoup avancé les Etablissemens d’Instruction publique dont 
                     dans Votre Excellence avait eu la bonté de me demander le Plan, auquel elle avait donné Son approbation.
          Ce qui pressait et ce qui presse encore le plus est la confection des livres classiques pour les petites Ecoles, c’est-à-dire pour les plus importantes de toutes: Car c’est dans les Colleges, les Universités, les Académies que Se forme le petit nombre des Savans; mais c’est dans les Ecoles primaires que la Nation entiere est élevée. C’est de là qu’elle doit Sortir pour vue de raison, de Courage, de lumieres et de Vertu.
          Vous avez à présent du loisir, mon respectable ami; vous avez du génie et une grande  
                     élevation de vue, vous êtes très bon et très éclairé, faites le plan et le prospectus des quatre ou cinq livres qui Sont nécessaires pour les trois classes dont les plus petites écoles doivent être composées; pour les enfans de Sept à huit ans; de huit à neuf; de neuf à dix. Obtenez de votre Gouvernement ou d’une Souscription généreuse les douze mille dollars qui devront être distribués en prix à leurs auteurs; et voyez dans vingt ou trente ans d’ici les hommes, les citoyens qu’ils auront formés. Je n’espere pas être au milieu d’eux, mais je les vois et les admire comme Si j’y êtais.
          
                     Je vous envoie  la vie d’un Grand Homme Sur lequel ce genre d’idées avait beaucoup de pouvoir, et que j’ai vu attendri jusqu’aux larmes en parlant du degré de bonté que l’espece humaine est capable d’acquerir, qu’elle acquerra un
				jour: mais seulement après qu’elle aura joui pendant trente ou quarante années d’une bonne éducation publique et particuliere, dont de bons livres classiques pour la petite enfance sont le
				premier et
				le principal élément.
          Je vous Supplie de faire en sorte que, lorsque je pourrai d’Eleutherian-Mill aller passer un mois à Monticello, je trouve ce travail ou fait ou prêt à être terminé.
          Si l’on vous rappellait à la Présidence, ne la refusez pas.
          Les hommes capables d’être grandement utiles à leur Patrie et à toutes les Nations, Sont aujourd’hui Si rares que pour eux la vieillesse et même  les infirmités doivent être comme rien. Il est indispensable qu’ils meurent à l’ouvrage et debout.
          Je vous salue avec tendresse, espérance, et respect.Dupont (de nemours)
          
          Editors’ Translation
          
            
                     My respectable Friend, 
                      
                        5 September 1811.
            
		  
		  
		  
		  
		  
		  I am sending to America three fine precursors, my stepdaughter Madame de Pusy, whom you have already seen; her very charming daughter, who had the honor of dining at your house in Washington when she was still a child, and who does not fail to live up to all that she
			 then promised to be; and lastly Maurice de Pusy, who was only three months old the first time he boarded a ship for the United States, and who has become the best hope of this branch of my family—He
			 began his education at our finest secondary school, was always among the best students in his class, and received many prizes. I hope that he will do as well in the American college where he will
			 be
			 enrolled, and I would be much obliged if you would tell his mother which one she should choose.
            I see with regret that little progress has been made toward the creation of public schools, a subject on which Your Excellency kindly asked me to draft a plan that received your approbation.
            What was urgent and remains even more so is the preparation of textbooks for the primary schools, that is to say for the most important schools. Secondary schools, universities, and academies train a few learned people, but in primary schools the entire nation is educated. From them people will graduate with courage, wisdom, virtue, and the ability to reason.
            You have at present some leisure, my esteemed friend; you have genius and lofty thoughts; you are a very good and wise man. Draft and design the four or five books that are needed for the three levels that comprise the primary schools: for children between the ages of seven and eight, eight and nine, and nine and ten. Obtain from the government or through a generous subscription the twelve thousand dollars that will be given to the authors in prizes, and twenty or thirty years from now look at the men, the citizens, they will have produced. I do not expect to be among them, but I can see and admire them as if I were there.
            
                     I am sending you the life of a great man on whom this sort of idea had great influence. I saw him moved to tears when speaking of the degree of goodness of which the human species is capable, and which it will someday acquire. But
			 this will come only after mankind has enjoyed for thirty or forty years a good private and public education, whose first and principal component is good textbooks for little children.
            I beg you to see to it so that I find this work done or close to completion when I am able to leave the Eleutherian Mills for a month at Monticello.
            If you are called back to the presidency, do not refuse to go.
            Men capable of being greatly useful to their country and to all nations are so rare these days that old age and even frailty count as nothing. Such people must die on the job and on their feet.
            I salute you with affection, hope, and respect.
                     Dupont (de nemours)
          
        